DETAILED ACTION
In response to communication filed on 11/24/2020.
Claims 1-17 are pending.
Claims 1-17 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the subscriber identity card.”  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of prior U.S. Patent No. 10,849,019.

Regarding claims 1,4 and 6 of the current application, claims 1,4, and 6 of U.S. Patent No. 10,849,019, substantially limit the same claimed invention.  Although the claims are not identical, they are not patentably distinct because claims 1 and 6 of the current application omits limitations with regards to a subscriber identity card within a first base station, and claims 4 and 6 of the current application limit a downlink role rather than an user equipment (UE) role as identified in claims 4 and 6 of U.S. Patent No. 10,849,019.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the claim language of claims 1,4, and 6 of U.S. Patent No. 10,849,019 to arrive at the same claimed invention as an obvious variation.

Regarding claims 2,3,5 and 7-17 of the current application, claims 2,3,5 and 7-17 of U.S. Patent No. 10,849,019 substantially limit the same claimed invention.  Although the claims are not identical, they are not patentably distinct because they are limited towards the same claimed subject matter with obvious variations as noted with regards to claims 1,4 and 6 of the current application from which the claims depend upon.


Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of prior U.S. Patent No. 10,165,467 in view of Giloh et al. (US Pub. 2013/0059585)(G1 hereafter).

Regarding claims 1,4 and 6 of the current application, claims 1,4, and 6 of U.S. Patent No. 10,165,467, although not identical, substantially limits the same subject matter.
However, claims 1,4 and 6 of U.S. Patent No. 10,165,467 do not limit a third base station functioning as a relay between a first base station and a second base station.
G1 discloses the use of relay stations within a moving network comprised of other base stations to provide connectivity, in which relay stations are base stations within the network [paragraph 0037; “The network encompasses a macro base station that is usually the only node that is planned to be located in a fixed position, relay stations which are base stations, typically small base stations, that are fed in a wireless manner either from a super ordinate relay or from the macro base station.”].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed given the limitations of claims 1,4, and 6 of U.S. Patent No. 10,165,467 to further limit the use of a relay base station within a communication network as taught by G1.  One would be motivated to do so to limit the use of a known device within the field of endeavor that would allow for maintaining effective connectivity within a network [refer G1; paragraph 0037].

Claims 6,12 and 13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10,19, and 20 of U.S. Patent No. 9,386,480.  

Regarding claims 6,12, and 13 of the current application, claims 20,10 and 19 respectively of U.S. Patent No. 9,386,480 substantially limit the same subject matter because the claims are directed towards a system comprising a cloud coordination server that collects and compares a desired uplink speed from a first base station with an available downlink speed of an existing link and an available uplink speed of the existing link in order to coordinate a second base station to attach to the first base station, which is an obvious variation of the claimed subject matter of claims 20,10 and 19 respectively of U.S. Patent No. 9,386,480 (i.e. collecting performance data including a desired uplink speed with an available downlink speed of an existing link and an available uplink speed of an existing link and coordinating based on performance data vs. evaluating a comparison of a desired uplink speed with an available downlink speed of an existing link and an available uplink speed of an existing link and coordinating).
However, claims 20,10 and 19 respectively of U.S. Patent No. 9,386,480 do not limit a third base station functioning as a relay between a first base station and a second base station.
G1 discloses the use of relay stations within a moving network comprised of other base stations to provide connectivity, in which relay stations are base stations within the network [paragraph 0037; “The network encompasses a macro base station that is usually the only node that is planned to be located in a fixed position, relay stations which are base stations, typically small base stations, that are fed in a wireless manner either from a super ordinate relay or from the macro base station.”].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed given the limitations of claims 20,10 and 19 respectively of U.S. Patent No. 9,386,480 to further limit the use of a relay base station within a communication network as taught by G1.  One would be motivated to do so to limit the use of a known device within the field of endeavor that would allow for maintaining effective connectivity within a network [refer G1; paragraph 0037].

Claims 1-5,7-9,11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,4,5, and 10-13 of U.S. Patent No. 9,386,480 in view of Nory et al. (US Pub. 2018/0054342)(N1 hereafter) in further view of G1. 

Regarding claims 1 and 4 of the current application, claims 1 and 11 of U.S. Patent No. 9,386,480, although not identical, substantially limit the same subject matter.
However, claims 1 and 11 of U.S. Patent No. 9,386,480 do not limit enabling aggregation of a plurality of carrier bands for a link.
N1 discloses a network system, in which devices can be defined as either a user equipment device or base station device [paragraph 0016], operating under the LTE standard using carrier aggregation or dual connectivity allowing for additional frequency resources [paragraph 0017].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed given the limitations of claims 1 and 11 of U.S. Patent No. 9,386,480 in light of claims further limiting the use of the LTE standard [refer U.S. Patent No. 9,386,480 Claim 4] to further limit the use of carrier aggregation in creating communications between base stations as taught by N1.  One would be motivated to do so to limit the use of a known technique in the field of endeavor to yield predictable results, such as using carrier aggregation in an LTE type network [refer N1; paragraph 0017][refer Claim 3 of current application].
However, claims 1 and 11 of U.S. Patent No. 9,386,480 do not limit a third base station functioning as a relay between a first base station and a second base station.
G1 discloses the use of relay stations within a moving network comprised of other base stations to provide connectivity, in which relay stations are base stations within the network [paragraph 0037; “The network encompasses a macro base station that is usually the only node that is planned to be located in a fixed position, relay stations which are base stations, typically small base stations, that are fed in a wireless manner either from a super ordinate relay or from the macro base station.”].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed given the limitations of claims 1 and 11 of U.S. Patent No. 9,386,480 to further limit the use of a relay base station within a communication network as taught by G1.  One would be motivated to do so to limit the use of a known device within the field of endeavor that would allow for maintaining effective connectivity within a network [refer G1; paragraph 0037].

Regarding claims 2,3,5,7,9, and 11 of the current application, claims 2,4,5,10,12,13 of U.S. Patent No. 9,386,480, although not identical, substantially limit the same subject matter and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to alter the scope of claimed invention as an obvious variation. 

Regarding claim 8 of the current application, claims 3 and 5 of U.S. Patent No. 9,386,480 alone do not explicitly limit the operational characteristic is at least one of a backhaul cost for backhauling traffic via the first network node.  However, in combination, claims 3 and 5 together broadly limits the same subject matter in light of the base station providing a backhaul connection [refer U.S. Patent No. 9,386,480 claim 3], and an evaluation is made on a switching parameter based upon a change in load on the base station [refer U.S. Patent No. 9,386,480; claim 5].  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed given the limitations of claims 3 and 5 of U.S. Patent No. 9,386,480 to further limit taking into an account of a load value for a base station that is connected to a backhaul as an obvious variation of the claimed subject matter.

Regarding claim 14 of the current application, claim 20 of U.S. Patent No. 9,386,480 does not limit the cloud coordination server further configure to coordinate aggregation of a plurality of carrier bands for a downlink connection form the first base station to the second base station.
N1 discloses a network system, in which devices can be defined as either a user equipment device or base station device [paragraph 0016], operating under the LTE standard using carrier aggregation or dual connectivity allowing for additional frequency resources [paragraph 0017].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed given the limitations of claim 20 of U.S. Patent No. 9,386,480 in light of claims further limiting the use of the LTE standard [refer U.S. Patent No. 9,386,480 Claim 4] to further limit the use of carrier aggregation in creating communications between base stations as taught by N1.  One would be motivated to do so to limit the use of a known technique in the field of endeavor to yield predictable results, such as using carrier aggregation in an LTE type network [refer N1; paragraph 0017][refer Claim 3 of current application].

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,386,480 in view of N1 in further view of G1 as applied above, in further view of Yu et al. (U.S. Pub. 2013/0163508)(Y1 hereafter). 

Regarding claim 10 of the current application, claim 11 of U.S. Patent No. 9,386,480 does not limit considering a time of day or a day of a week to connect to the second network node in a UE role.
Y1 discloses relay nodes in a network take into account network loads when extending the coverage of a base station, such as taking into account variations that affect the traffic load experienced at relay nodes, such as traffic patterns of data and night traffic or the light that can cause high traffic peaks [paragraph 0005].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed given the limitations of claim 20 of U.S. Patent No. 9,386,480 to further limit taking into account traffic load patterns of a base station as taught by Y1.  One would be motivated to do so to limit the use of a known technique in the field of endeavor to yield predictable results.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 9,386,480 in view of G1, as applied to claim 6, in further view of Y1. 

Regarding claim 15 of the current application, claim 20 of U.S. Patent No. 9,386,480 does not further limit the performance data comprises one or more of network load and radio resource load.
Y1 discloses relay nodes in a network take into account network loads when extending the coverage of a base station, such as taking into account variations that affect the traffic load experienced at relay nodes, such as traffic patterns of data and night traffic or the light that can cause high traffic peaks [paragraph 0005].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed given the limitations of claim 20 of U.S. Patent No. 9,386,480 to further limit taking into account traffic load patterns of a base station as taught by Y1.  One would be motivated to do so to limit the use of a known technique in the field of endeavor to yield predictable results.

Claims 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 9,386,480 in view of G1, as applied to claim 6, in further view Yuan et al. (US Pat. 9,078,286)(Y2 hereafter). 

Regarding claim 16 of the current application, claim 20 of U.S. Patent No. 9,386,480 fails to limit creating a zone of mesh network nodes comprising the first base station, the second base station, and a third base station, the zone in communication with a core network via a backhaul link, collect performance data from the first, second, and third base stations, and analyze the performance data with respect to the zone of mesh network nodes to determine whether a role reversal of any of the mesh network nodes is necessary to increase utilization of the backhaul link.
Y2, in the same field of endeavor, discloses in a mesh network comprised of transceiver stations can be organized into a topology zone organized via operations, administration and maintenance functionality [column 4 lines 45-57], transceiver stations in the topology can establish a backhaul data path [column 6 lines 30-41] and is done so by incorporating load balancing algorithms, least-cost and equal-cost routing to select the nearest station for a data path [column 6 lines 42-53].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed given the limitations of claim 20 of U.S. Patent No. 9,386,480 to further limit the definition of a zone of stations in a network for determining a path to a backhaul connection as taught by Y2.  One would be motivated to do so to provide efficiency in the cost of deploying mesh base stations with sufficient backhaul access [refer Y2; column 1 lines 46-51].

Regarding claim 17 of the current application, claim 20 of U.S. Patent No. 9,386,480 fails to limit performance data analyzed is latency between the first base station and the second base station, and latency between the first base station and the third base station.
Y2, in the same field of endeavor, discloses in a mesh network comprised of transceiver stations can be organized into a topology zone organized via operations, administration and maintenance functionality [column 4 lines 45-57], transceiver stations in the topology can establish a backhaul data path [column 6 lines 30-41] and is done so by incorporating load balancing algorithms, least-cost and equal-cost routing (i.e. latency) to select the nearest station for a data path [column 6 lines 42-53].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed given the limitations of claim 20 of U.S. Patent No. 9,386,480 to further limit determining path cost, such as time (i.e. latency)[refer Y2; column 1 lines 35-45], for determining a path to a backhaul connection as taught by Y2.  One would be motivated to do so to provide efficiency in the cost of deploying mesh base stations with sufficient backhaul access [refer Y2; column 1 lines 46-51].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Oost et al. (US Pub. 2016/0191315) discloses that a role change can be performed in which a station can become a new access point [paragraph 0055].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412




/WALLI Z BUTT/Examiner, Art Unit 2412